Name: Council Decision (CFSP) 2019/1298 of 31 July 2019 in support of an Africa-China-Europe dialogue and cooperation on preventing the diversion of arms and ammunition in Africa
 Type: Decision
 Subject Matter: defence;  international security;  Asia and Oceania;  Africa;  Europe;  cooperation policy;  trade policy
 Date Published: 2019-08-02

 2.8.2019 EN Official Journal of the European Union L 204/37 COUNCIL DECISION (CFSP) 2019/1298 of 31 July 2019 in support of an Africa-China-Europe dialogue and cooperation on preventing the diversion of arms and ammunition in Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Arms Trade Treaty (ATT) entered into force on 24 December 2014, and all Member States are party to it. The ATT aims to establish the highest possible common international standards to regulate the legal trade in conventional weapons and to prevent and eradicate the illicit trade in conventional arms and prevent their diversion. (2) On 19 November 2018, the Council adopted the EU Strategy against illicit Firearms, Small Arms & Light Weapons and their Ammunition Securing Arms, Protecting Citizens (the Strategy). The full and effective implementation of the 2001 UN Programme of Action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects is the main objective of the Strategy. The Strategy states that the EU will continue to promote responsible and effective arms export control and that it will continue supporting the universalisation and implementation of the ATT. The Strategy also states that the EU will continue to support the African Union and relevant regional economic communities in their efforts against the illicit trade in small arms and light weapons and their ammunition. (3) In January 2017, the 28th Ordinary Session of the Assembly of the African Union adopted the African Union Master Roadmap of Practical Steps to Silence the Guns in Africa by Year 2020 thereby committing Member States of the African Union to: curb the illegal inflow and circulation of illicit arms; impede access to arms by rebels/insurgents; and cut links with suppliers and recipients of illicit arms, including imposing bans, in line with the ATT. (4) In its conclusions on an EU Strategy for China of 18 July 2016, the Council supported the establishment of regular and substantial EU dialogue with China to seek, in conjunction with Member States, greater common ground on disarmament, non-proliferation, counterterrorism, migration and cyber-security. (5) On 30 June 2018, the third United Nations Conference to Review Progress Made in the Implementation of the UN Programme of Action against illicit Small Arms and Light Weapons adopted an outcome document in which States renew their commitment to preventing and combating the diversion of small arms and light weapons. States reaffirm their willingness to pursue international cooperation and to reinforce regional cooperation, through improved coordination, consultation, information exchange and operational cooperation, involving relevant regional and sub-regional organizations, as well as law enforcement, border control and export and import licensing authorities. States also commit to exchanging and, in accordance with States' national legal frameworks and security requirements, applying experiences, lessons learned and best practices relating to small arms and light weapons export, import and transit control, including certification processes and end-user certificates. (6) The 2030 Agenda for Sustainable Development affirms that combating the illicit trade in small arms and light weapons is necessary for the achievement of many sustainable development goals, including those relating to peace, justice and strong institutions, poverty reduction, economic growth, health, gender equality and safe cities. Therefore, in Sustainable development Goal 16.4, all States have committed to significantly reducing illicit financial and arms flows. (7) On 27 February 2012, the Council adopted Decision 2012/121/CFSP (1), in support of activities to promote an EU-China-Africa dialogue and cooperation on conventional arms control. That project was successfully implemented by Saferworld, but more efforts in this field are needed to reach the objectives set out in that Decision. (8) Since 2008, the Council has adopted eleven Decisions in support of outreach for responsible arms export control in accordance with the ATT and with Council Common Position 2008/944/CFSP (2), but engagement with China on this topic has been limited, HAS ADOPTED THIS DECISION: Article 1 1. The purpose of this Decision is to contribute to preventing and combating the diversion of arms and ammunition in Africa. 2. Pursuant to paragraph 1, the Union shall support the following objectives: (a) to raise awareness of stakeholders in Africa, China and the Union on how the illicit flow of arms, particularly small arms and light weapons (SALW) and their ammunition, to unauthorised actors contributes significantly towards exacerbating insecurity and violence in various parts of Africa, thereby undermining social cohesion, public security, socio-economic development and the effective functioning of state institutions; (b) to promote accountability and responsibility with regard to the legal arms trade and by demonstrating to stakeholders in Africa, China and the Union how effective arms export control can contribute to mitigating the risk of diversion of arms into the illicit market. 3. To achieve those objectives, this Decision shall support the establishment and development of a joint non-governmental Africa-China-Europe Expert Working Group on conventional arms control (the EWG), the main tasks of which will be to increase awareness and engagement and bring about action by the policy communities in Africa, China, and the Union, and to strengthen regional and international cooperation to prevent the diversion of arms and ammunition in Africa. 4. The expected outcomes of this Decision are the following: (a) better understanding of the impact of arms diversion and misuse in Africa resulting from joint research and action-oriented analysis by African, Chinese and Union researchers and academics, with recommendations for specific projects supported by China; (b) increased awareness by stakeholders in Africa, China and the Union of the role of effective arms export control in mitigating the risk of diversion and negative impacts of illicit arms and ammunition in Africa; (c) increased contribution of China to relevant international and regional initiatives, including the African Union's Silencing the Guns in Africa by 2020 initiative and the implementation of the ATT; (d) the consideration of small arms control on the agenda of the Forum on China-Africa Cooperation (FOCAC) dialogue; (e) creation of new fora bringing together experts from government, civil society, business and academia from Africa, China and the Union, who will help inform the EU-China High-level Strategic Dialogue. 5. The direct beneficiaries of the projects will be an estimated 500 policy community actors in Africa, China and the Union, including non-governmental organisations, think tanks, industry representatives, government officials in charge of conventional arms control, and parliamentarians. The indirect beneficiaries will be the population, communities, groups and individuals in Africa who are adversely affected by the proliferation of illicit arms and ammunition in the continent. 6. A detailed description of the project is set out in the Annex to this Decision. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by the non-governmental organisation Saferworld. 3. Saferworld shall perform its tasks under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with Saferworld. Article 3 1. The financial reference amount for the implementation of the project financed by the Union referred to in Article 1 shall be EUR 994 007. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude the necessary financing agreement with Saferworld. The financing agreement shall provide that Saferworld is to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by Saferworld. Those reports shall form the basis of the evaluation to be carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Brussels, 31 July 2019. For the Council The President T. TUPPURAINEN (1) Council Decision 2012/121/CFSP of 27 February 2012 in support of activities to promote EU-China-Africa dialogue and cooperation on conventional arms controls (OJ L 54, 28.2.2012, p. 8). (2) Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (OJ L 335, 13.12.2008, p. 99). ANNEX AFRICA-CHINA-EUROPE DIALOGUE AND COOPERATION ON PREVENTING THE DIVERSION OF ARMS AND AMMUNITION IN AFRICA 1. Description of project and activities The project will consist of two main phases, as summarised below under sections 1.1 on the establishment of an EWG and 1.2 on outreach to stakeholders in Africa, China and the Union promoting actions to be undertaken in preventing diversion of arms and ammunition in Africa. 1.1. Phase 1: Establishment and development of a joint non-governmental Africa-China-Europe Expert Working Group on preventing diversion of arms and ammunition in Africa 1.1.1. Objectives To establish a joint non-governmental Africa-China-Europe Expert Working Group (EWG) bringing together African, Chinese and Union non-governmental experts who will engage in outreach to stakeholders in Africa, China and the Union and will support trilateral dialogue and cooperation on preventing diversion of arms and ammunition in Africa, with a view to: (a) illustrating the security, socio-economic and humanitarian cost of the diversion of arms, especially small arms and light weapons and their ammunition, in Africa and to demonstrate the ways in which improved arms transfer control, also on the supply side, can contribute to reducing the risk of diversion of arms in the hands of unauthorised actors; (b) helping to inform the EU-China High-level Strategic Dialogue, especially on security and arms control cooperation in Africa; (c) sharing information, ideas, expertise and research amongst its members and assessing the effectiveness of current policies and initiatives; (d) actively approaching and making recommendations to governmental stakeholders. African, Chinese, Union and Member State officials will be invited to observe and contribute to the work of the EWG. 1.1.2. Activities Activities to be supported in the implementation of tasks referred to under Phase 1 will include: (a) mapping out and development by Saferworld of an engagement approach to key partners and stakeholders in governments, business sector, civil society organisations, academic institutions, multilateral agencies, as well as regional and community level actors, who will be crucial for the success and sustainability of the project; (b) building upon the achievements of the Union project supported under Decision 2012/121/CFSP: (i) organisation of up to 20 preparatory and follow-up meetings in Africa, China and in Europe to enhance awareness of the project, including the structure and timeline, and ensure the support of relevant authorities (ii) identification of key experts in Africa, China and the Union who will be involved in the EWG; (iii) development of detailed work plans for the establishment and operationalisation of the EWG; (iv) establishment of a project coordination team; (v) delineation and allocation of responsibilities among the team; and (vi) monitoring and evaluation of progress in the implementation of activities; (c) creation of the EWG supporting trilateral dialogue and cooperation. The EWG is expected to include nine small arms control experts from Africa, China and Europe to be drawn from think tanks, research centres and academic institutions, who will be chosen on the basis of their interests, expertise and ability to engage in the project; (d) creation of an EWG website, which will act as an online platform for the public interface of the EWG; (e) three meetings of the EWG (one in Africa, one in China and one in Europe) to enable interaction and shared learning among EWG members and officials from Africa, China, the Union and the Member States, as well as to provide guidance in the implementation of awareness-raising and research activities. 1.1.3. Results The EWG becomes the bedrock foundation for the dialogue process promoted by this Decision, playing a crucial role in bringing together small arms control experts from Africa, China and Europe, helping bridge the gap between the research and policy communities and ensuring that the project's outputs are effectively transmitted to the governments in Africa, China, Europe and to the institutions of the Union. 1.2. Phase 2: Outreach to governmental stakeholders in Africa, China and the Union on preventing diversion and combating the illegal possession, transfer and use of arms and ammunition in Africa 1.2.1. Objectives (a) achieving a reduction in the diversion of arms and ammunition on the African continent, thus reducing threats to human security and contributing to a peaceful and secure environment for African citizens and fostering development; (b) supporting African States with the implementation of the African Union Master Roadmap of Practical Steps to Silence the Guns in Africa by 2020 and the relevant strategies of the Regional Economic Communities; (c) fostering synergies with the implementation of other relevant international and regional initiatives, including the ATT, the UN Programme of Action on SALW and the UN Firearms Protocol; (d) coordinating and synergizing with relevant Union supported initiatives in Africa, including the EU's arms export control and ATT outreach projects supported by Council Decisions (CFSP) 2018/299 (1) and (CFSP) 2018/101 (2) and Conflict Armament Research Ltd. (CAR)'s iTrace project supported by Council Decision (CFSP) 2017/2283 (3); (e) engaging with the multi-year legal review process that is currently underway in China, which will result in the adoption of a new Export Control Law; (f) supporting small arms control work at the community level by reaching out to people at the grassroots level and providing opportunities for them to express themselves and offer ways to reduce the human cost of illicit arms and ammunition; (g) supporting joint research and action oriented analysis by African, Chinese and Union experts on the problems associated with arms and ammunition diversion and misuse in Africa, with recommendations for specific actions that help address and reduce the threats associated with illicit arms and ammunition. These may include, but are not limited to: export control; safe and secure arms and ammunition storage; destruction of surplus arms and ammunition; marking, record-keeping and tracing, including cooperation with United Nations missions tasked with identification and tracing of illicit arms; monitoring and enforcement of arms embargoes; and the exchange of operational information to disrupt arms-trafficking networks. 1.2.2. Activities Activities to be supported in the implementation of tasks referred to under Phase 2 will include: (a) two seminars (one in Africa and one in China) on Promoting accountability and responsibility with regard to the arms trade and preventing the diversion of arms and ammunition to unauthorised and destabilising actors in Africa to be held under the aegis of the EWG, whose members will assist Saferworld and will also participate in the events; (b) production and dissemination of a briefing paper on Combating the proliferation of illicit arms and ammunition in Africa: Recommendations to FOCAC, in advance of the 2021 FOCAC summit; (c) production and dissemination of a briefing paper in English and Chinese on Proliferation of illicit arms and ammunition in Africa: what can supplier states do to mitigate the risk of diversion?; (d) three field research visits by the EWG each lasting ten days in three selected African countries to address issues related to the proliferation and uncontrolled circulation of illicit arms and ammunition (including the complexity of diversion processes from authorised transfers or holdings; and problematic trans-border phenomena, such as cattle rustling, that are nurtured by the proliferation of illicit arms and ammunition); (e) production of three research papers (in Chinese, English and French) by the EWG on the field research, with recommendations on practical actions required to address illicit arms and ammunition, with a special focus on the role of arms suppliers in Africa, China and the Union in reducing the risk of diversion; (f) around 20 bilateral meetings with African, Chinese and Member States' officials to share and effectively communicate the EWG recommendations, build awareness and political traction for cooperative projects at the official level; (g) production and dissemination of one research report (in Chinese, English and French) on illicit arms and ammunition proliferation in Africa, which will assess the effectiveness of current actions and will include recommendations for actionable projects that will help to better tackle illicit arms and ammunition, thus reducing their harmful impact, and contributing to improved national, regional and international peace and security. The report will include a special focus on the role of arms suppliers in Africa, China and the Union in reducing the risk of diversion of arms in Africa; (h) conduct one closing seminar in China to communicate the recommendations from the research and dialogue process and demonstrate the benefits of cooperation among Africa, China, the Union and the Member States and participation in joint activities, as well as establishing processes to sustain the dialogue in the future. 1.2.3. Results  Increased awareness, knowledge and understanding of 500 African, Chinese and Union policy community actors, including officials in charge of conventional arms export controls, scholars, parliamentarians, non-governmental organisations, industry representatives and journalists, of the factors contributing to the widespread availability of illicit arms and ammunition in Africa, the key issues and impacts on the ground and the role and responsibility of arms supplier states in mitigating the risk of diversion when transferring arms.  Improved dialogue, interaction, and cooperation on preventing and combating diversion of arms and ammunition amongst 60 African, Chinese, Union and Member States' officials and civil society actors, including through the identification of areas for practical cooperation between Africa, China and the Union, which will help reduce the diversion of arms and ammunition in Africa.  Reduction in the number of occurrences and cases of arms and ammunition being diverted to unauthorised and destabilising actors in Africa.  Support for the implementation of the African Union Master Roadmap of Practical Steps to Silence the Guns in Africa by Year 2020 and the UN Programme of Action against illicit SALW.  Greater alignment of national norms and regulations in Africa and China with international arms export control standards, such as the ATT, with a view to mitigating the risk of diversion when trading in arms.  The return of arms control on the agenda of FOCAC as a vital entry point for enhancing dialogue and cooperation between Africa and China on preventing diversion of arms to unauthorised and destabilising actors in Africa.  Production of a body of evidence-based analysis of the problem of illicit arms and ammunition in Africa, drawing from joint field research by African, Chinese and Union experts that will contribute to a better all-round understanding of the diversion and re-transfer of arms to unauthorised and destabilising actors in Africa and provide stronger common ground for Africa, China and the Union to work together more effectively to tackle the problem.  The identification of practical means to address the threats associated with the proliferation of illicit arms and ammunition and the need for collective and co-operative international responses, in line with major international and regional commitments and policy initiatives, such as the UN Programme of Action against illicit SALW, the International Tracing Instrument, the 2030 Agenda for Sustainable Development, the Arms Trade Treaty, the African Union Strategy on the Control of Illicit Proliferation, Circulation and Trafficking of small Arms and Light Weapons, the EU-China 2020 Strategic Agenda for Cooperation, the EU Strategy on China, and the EU Strategy Against Illicit Firearms, Small Arms and Light Weapons and their Ammunition and the relevant Strategies and Action Plans of the regional economic communities.  Enhanced capacity of African national authorities and regional organisations to identify specific needs for technical assistance and identification of suitable platforms in their dialogue with China and the EU to channel resources to meet such needs. 2. Participants and venues of seminars/workshops and closing and opening events Unless otherwise specified in the text of this Annex, Saferworld will propose potential participants and venues for seminars and other events that are envisaged under the project, which will then be endorsed by the HR, in consultation with the competent Council bodies. 3. Gender Saferworld will mainstream gender into strategies and activities related to the implementation of this project so that women and men influence, participate in, and benefit equitably from the project. As far as possible, Saferworld will encourage project partners to put forward mixed gender delegations to participate in project activities and ensure that the gender impact of illicit arms and ammunition is included in all seminars and study visits. 4. Partners It is envisaged that the main project partners will be the China Arms Control and Disarmament Association and the Security Research and Information Centre (Kenya). 5. Steering Committee The Steering Committee for this project will be composed of a representative of the HR, of the Commission and of Saferworld. The Steering Committee will review the implementation of this Decision once every 6 months, including by the use of electronic means of communication. 6. Reporting Saferworld will provide narrative reports on a six monthly basis to review progress towards project results. Saferworld will also submit annual narrative and financial reports and a final report within 6 months of the end of the implementation period. 7. Union visibility and availability of assistance material Material produced in the context of the project and the dedicated website will ensure the visibility of the Union, based in particular on the logo and graphic chart of the Communication and Visibility Manual for European Union External Actions. Union Delegations should be involved in events in third countries to enhance political follow-up and visibility. (1) Council Decision (CFSP) 2018/299 of 26 February 2018 promoting the European network of independent non-proliferation and disarmament think tanks in support of the implementation of the EU Strategy against proliferation of weapons of mass destruction (OJ L 56, 28.2.2018, p. 46). (2) Council Decision (CFSP) 2018/101 of 22 January 2018 on the promotion of effective arms export controls (OJ L 17, 23.1.2018, p. 40). (3) Council Decision (CFSP) 2017/2283 of 11 December 2017 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (iTrace III) (OJ L 328, 12.12.2017, p. 20).